United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         August 18, 2003

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-40060
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

ALFREDO GUERRA

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-02-CR-277-ALL
                      --------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Alfredo Guerra, has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Guerra has not filed a response.    Our independent review of the

brief and the record discloses no nonfrivolous appellate issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40060
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   5TH CIR. R. 42.2.